Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment


2.	The amendments filed on 04/25/2022 have been fully considered and are made of record.
	a. Claims 1, 7, 13, 16 and 18 have been amended.
	b. Claim 6 has been cancelled.


Reason for Allowance

3.	Claims 1-5 and 7-20 are allowed. Examiner’s reasons for allowance are following:

a)	Applicant amended independent claims 1 and 13 by adding limitations of previously objected claim 6 and made previously objected clam 16 independent claim and overcome rejection. Applicant’s arguments filed on 04/25/2022 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “a lower barrier layer, a metal bulk layer and an upper barrier layer sequentially stacked over the magneto resistor” for independent claims 1 and 12-13. Therefore, the rejection sent on Office Action on 02/14/2022 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 13 and 16: 
As to claims 1-5 and 7-12 the present invention is direct to a magnetoresistive device, comprising: Independent claim 1 identifies the uniquely distinct features of “a lower barrier layer, a metal bulk layer and an upper barrier layer sequentially stacked over the magneto resistor”.
As to claims 13-15 and 17-20 the present invention is direct to a method for forming a magnetoresistive device, comprising: Independent claim 13 identifies the uniquely distinct features of “a lower barrier layer, a metal bulk layer and an upper barrier layer sequentially stacked over the magnetoresistor”.
As to claim 16 the present invention is direct to a method for forming a magnetoresistive comprising:  Independent claim 16 identifies the uniquely distinct features of “forming a magnetoresistor over a substrate; forming a dielectric material over the magnetoresistor, wherein the dielectric material comprises: a flat portion extending over the substrate; and a protruding portion protruding over the flat portion and covering the magnetoresistor”.
The closest prior art, Berg et al. (Pub NO. US 2004/0087037 A1), Kao et al. (Pub No. US 2005/0231856 A1) teaches System and Method of Magnetoresistive Dvice, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858